                                   Case 20-12063-JTD                  Doc 1       Filed 09/02/20            Page 1 of 8


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Imagery Collection LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  INCORP SERVICES INC
                                  5305 RIVER ROAD N
                                  STE B1
                                  KEIZER, OR 97303
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Marion                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 20-12063-JTD                Doc 1        Filed 09/02/20            Page 2 of 8
Debtor    Imagery Collection LLC                                                                   Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                           The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                              Case number
                                                 District                                 When                              Case number


10. Are any bankruptcy cases
    pending or being filed by a
                                        No
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                 Relationship
                                                 District                                 When                          Case number, if known


Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                    Case 20-12063-JTD                  Doc 1       Filed 09/02/20            Page 3 of 8
Debtor   Imagery Collection LLC                                                                  Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                    5001-10,000                               50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                   Case 20-12063-JTD                   Doc 1        Filed 09/02/20             Page 4 of 8
Debtor    Imagery Collection LLC                                                                   Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      September 2, 2020
                                                  MM / DD / YYYY

                                 /s/ TerrAvion, Inc., by: Robert Morris,
                             X   President                                                                TerrAvion, Inc., by: Robert Morris, President
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Member




18. Signature of attorney    X   /s/ Tracy Pearson                                                         Date September 2, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Tracy Pearson
                                 Printed name

                                 Dunlap Bennett & Ludwig PLLC
                                 Firm name

                                 1509 Gilpin Ave, Ste. 2
                                 Wilmington, DE 19806
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     703-777-7319                  Email address      bankruptcy@dbllawyers.com

                                 5652 DE
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                Case 20-12063-JTD         Doc 1       Filed 09/02/20   Page 5 of 8




                              ACTION BY WRITTEN CONSENT

                                                OF

                                        SOLE MEMBER

                                                OF

                                IMAGERY COLLECTION LLC

                                         August 31, 2020

       The undersigned, sole member of IMAGERY COLLECTION LLC (the “Member”), an
Oregon limited liability company (the “Company”), acting pursuant to and in accordance with the
provisions of the Oregon Limited Liability Company Act and the Company’s Operating
Agreement, and being entitled to vote upon the resolutions set forth below, does hereby waive all
formal requirements, including the necessity of holding a meeting and any requirements that notice
of such meeting be given, and does hereby adopt the following resolutions by written consent:

        WHEREAS, the Company has not been able to generate sufficient cash flow to support its
ongoing business operations and service its debt obligations, due to various market conditions and
factors, including but not limited to the ongoing downturn in the economy, which has had a
substantial, adverse impact on the revenue generated by the Company;

        WHEREAS, the Company requires additional working capital but has not been able to
secure a sufficient amount of capital to continue to support the cost of its operations and meets its
debt service agreements;

        WHEREAS, the Member has consulted with the Company’s counsel, accountants, and
other professional advisors to review, investigate, explore, and understand the Company’s
financial condition and to consider options with respect to the continued business operations of the
Company, and the potential to reorganize and restructure the debt obligations of the Company
through a Chapter 11 bankruptcy proceeding;

       WHEREAS, because the lack of additional financing and investment of working capital
available to the Company and the inability of the Company to meets its current liabilities, the
Member has recommend the reorganization and restructuring of the Company’s debt obligations
pursuant to a Chapter 11 bankruptcy proceeding;

       WHEREAS, the Member believes it to be advisable and in the best interests of the
Company to retain the law firm Dunlap, Bennett & Ludwig PLLC to file and manage the Chapter
11 bankruptcy process.




                                                  1
                Case 20-12063-JTD         Doc 1       Filed 09/02/20   Page 6 of 8




       NOW, THEREFORE, BE IT:

       RESOLVED, that the Member has carefully evaluated the financial condition and revenue
generating potential of the Company, the ability of the Company to meet its current liabilities, the
lack of financing options available to the Company, and the Member has determined that it is
necessary for the Company to restructure and reorganize its debt obligations through a Chapter 11
bankruptcy proceeding as soon as possible;

        RESOLVED, that the initiation and filing of Chapter 11 bankruptcy proceedings is in the
best interest of the Company, and such action is hereby authorized and approved;

       RESOLVED, that if at any time during such Chapter 11 bankruptcy proceeding it becomes
necessary, desirable, and in the best interests of the Company to convert such bankruptcy
proceeding to a Chapter 7 liquidation of assets, such conversion is hereby authorized, ratified, and
approved, and the Manager is authorized to take all such action and execute all such documents to
in connection therewith, to effectuate such conversion;

        RESOLVED, that the Company retain the law firm Dunlap, Bennett & Ludwig PLLC to
file and manage the Chapter 11 bankruptcy process; and

        RESOLVED, that the Manager of the Company be, and hereby is, authorized and directed,
for and on behalf of the Company, to take such further actions and execute such further documents,
as they deem necessary or appropriate to effectuate the intent of the foregoing resolution.

      IN WITNESS WHEREOF, the undersigned Member has executed this Action by Written
Consent as of the date first written above.

                                                  MEMBER:

                                                  TERRAVION, INC.


                                                  By: ___________________________________
                                                      Robert Morris, President




                                                  2
                                           Case 20-12063-JTD                    Doc 1         Filed 09/02/20                Page 7 of 8


 Fill in this information to identify the case:
 Debtor name Imagery Collection LLC
 United States Bankruptcy Court for the: DISTRICT OF DELAWARE                                                                                     Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 CSC Leasing                                                                                                                                                            $239,548.48
 6802 Paragon Place
 Suite 350
 Richmond, VA
 23230




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                      Case 20-12063-JTD                        Doc 1        Filed 09/02/20     Page 8 of 8




 Fill in this information to identify the case:

 Debtor name         Imagery Collection LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          September 2, 2020                       X /s/ TerrAvion, Inc., by: Robert Morris, President
                                                                       Signature of individual signing on behalf of debtor

                                                                       TerrAvion, Inc., by: Robert Morris, President
                                                                       Printed name

                                                                       Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
